     Case 5:21-cv-00425-SB-E Document 13 Filed 04/13/21 Page 1 of 2 Page ID #:105




1
2                                                       April 13, 2021
3                                                           VPC
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11 SIONE HAOULI MAOLA,                           No. CV 21-00425 SB (E)
12             Petitioner,
                                                 JUDGMENT
13                   v.
14   ALEJANDRO MAYORKAS, et al.,
                                                 Honorable Stanley Blumenfeld Jr.
15             Respondents.                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
     Case 5:21-cv-00425-SB-E Document 13 Filed 04/13/21 Page 2 of 2 Page ID #:106




1          Pursuant to the Stipulation for Dismissal of Action Without Prejudice filed by the
2    parties on April 8, 2021 [ECF No. 10];
3
4          IT IS ADJUDGED that that this action is dismissed without prejudice.
5
6
7          Dated: 4/13/21
                                                        Stanley Blumenfeld Jr.
8
                                                        United States District Judge
9
10
11
12
13
14
15    Presented by:
16    TRACY L. WILKISON
      Acting United States Attorney
17    DAVID M. HARRIS
      Assistant United States Attorney
18    Chief, Civil Division
      JOANNE S. OSINOFF
19    Assistant United States Attorney
      Chief, General Civil Section
20
21
22       /s/ Ryan C. Chapman
      Ryan C. Chapman
23    Assistant United States Attorney
24    Attorneys for Defendant
25
26
27
28
                                                2
